        Case 4:19-cv-00010-BMM Document 5 Filed 02/15/19 Page 1 of 3



Cody Wofsy*                             Alex Rate
American Civil Liberties Union          Elizabeth Ehret
Foundation, Immigrants’ Rights          American Civil Liberties Union of
Project                                 Montana Foundation, Inc.
39 Drumm Street                         P.O. Box 9138
San Francisco, CA 94111                 Missoula, MT 59807
(415) 343-0770
                                        Telephone: (406) 203-3375
cwofsy@aclu.org
                                        ratea@aclumontana.org
                                        ehrete@aclumontana.org
Omar C. Jadwat*
American Civil Liberties Union
                                        Danielle Coffman
Foundation, Immigrants’ Rights
                                        Crowley Fleck, PLLP
Project
                                        1667 Whitefish Stage
125 Broad Street, 18th Floor
                                        Kalispell, MT 59901
New York, NY 10004
                                        Telephone: (406)752-6644
(212) 549-2660
                                        dcoffman@crowleyfleck.com
ojadwat@aclu.org
                                        *Pro Hac Vice Forthcoming

                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

  ANA SUDA and MARTHA                       )
  HERNANDEZ,                                )
                Plaintiffs,                 )  Civil Action No. CV-19-10-GF-
      v.                                    )  BMM
                                            )
  UNITED STATES CUSTOMS AND )
  BORDER PROTECTION; CBP                    )
  COMMISSIONER KEVIN K.                     ) MOTION FOR PRO HAC VICE
  MCALEENAN, in his official                ) ADMISSION OF CODY WOFSY
  capacity; CBP AGENT PAUL                  )
  O’NEAL, in his individual and official )
  capacities; and JOHN DOES 1-25, in        )
  their individual and official capacities. )
                                            )
                       Defendants.          )
        Case 4:19-cv-00010-BMM Document 5 Filed 02/15/19 Page 2 of 3



      Plaintiffs, through counsel of record, respectfully moves the Court for an

Order permitting Cody Wofsy, of the American Civil Liberties Union Foundation,

Immigrants’ Rights Project, to join Alex Rate and Elizabeth K. Ehret, ACLU of

Montana Foundation, and Danielle Coffman, Crowley Fleck, PLLP, as co-counsel

in the above-entitled matter. The declaration of Mr. Wofsy is attached as Exhibits

A.

      Mr. Wofsy has complied with rules governing pro hac vice appearance. Mr.

Mr. Wofsy is currently in good standing in the jurisdictions he is admitted in.

      Mr. Wofsy can be reached through the following contact information:

            Cody Wofsy*
            American Civil Liberties Union
            Foundation, Immigrants’ Rights
            Project
            39 Drumm Street
            San Francisco, CA 94111
            (415) 343-0770
            cwofsy@aclu.org


      In connection with this motion, the undersigned represents that he is

admitted to practice in Montana, is a resident of Montana, is familiar with Rules

83.1 (d) and 83.2 of the Local Rules of Procedure of the United States District

Court for the District of Montana, and is prepared to comply with said rules in all

respects.




                                         MOTION FOR PRO HAC VICE ADMISSION -2
        Case 4:19-cv-00010-BMM Document 5 Filed 02/15/19 Page 3 of 3



      For the foregoing reasons, Plaintiffs respectfully requests that the Court

GRANT their Motion for pro hac vice admission of Cody Wofsy in the above

entitled case. A proposed order is attached.

      Respectfully submitted this 15th day of February, 2019.




                                               /s/ Alex Rate

                                           Alex Rate
                                           AMERICAN CIVIL LIBERTIES
                                           UNION OF MONTANA
                                           FOUNDATION, Inc.
                                           P.O. Box 9138
                                           Missoula, MT 59807

                                           Counsel for plaintiffs




                                         MOTION FOR PRO HAC VICE ADMISSION -3
